Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 12, 2018

                                        No. 04-18-00596-CV

                           BROWN SIMS, P.C. and Nelson D. Skyler,
                                      Appellants

                                                  v.

   L.W. MATTESON, INC., AGCS Marine Insurance Company and New York Marine and
                         General Insurance Company,
                                  Appellees

                    From the 381st Judicial District Court, Starr County, Texas
                                    Trial Court No. DC-18-55
                           Honorable Jose Luis Garza, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant failed
to pay or make arrangements to pay the fee for preparing the clerk’s record and that appellant is
not entitled to preparation of the clerk’s record without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court on or before
September 24, 2018 that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).



                                                        _________________________________
                                                        Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court